government entities t and division department of thetreasury internal_revenue_service washington d c sep uniform issue list xxxxxxxxxxkxkk ee tep rat legend taxpayer a ira b bank c ira d bank e amount amount amount xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx xxxxxxxxxxxxx dear xxxxxxxxxxxxx this is in response to your request dated date as supplemented by correspondence dated date in which your authorized representatives request on your behalf a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a complete distribution from ira b totaling amount taxpayer a asserts that her failure to accomplish a rollover within the day period prescribed by sec_408 was due to her medical_condition which impaired her ability to manage her financial affairs taxpayer a maintained ira b an individual_retirement_account under sec_408 of the code with bank c taxpayer a asserts that she intended for her assets to remain in a tax deferred environment taxpayer a represents that the distribution was requested because the funds in ira b were in an investment that was due to mature and she was advised that she would get a better return on her investment if she transferred her funds to an ira maintained at bank e on date taxpayer a received a distribution totaling amount from ira b with amount being the portion of amount that represents taxpayer a’s required_minimum_distribution for tax_year during the 60-day rollover period following the distribution of amount taxpayer a was hospitalized for a period of time and suffered severe side effects and complications that prevented her from carrying out her financial - affairs including completing a timely rollover of amount as a partial_rollover of the distribution of amount on date taxpayer a transferred amount into ira d with bank e taxpayer a represents that amount has not been used for any other purpose and remains in ira d taxpayer a has suffered from a number of mental health disorders for several years and has been receiving both treatment and medication documentation and medical records have been submitted that show taxpayer a’s state of physical and mental health during the period surrounding the distribution of amount which condition impaired her ability to manage her financial affairs based on the facts and representations a ruling has been requested that the internal_revenue_service the service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that taxpayer a’s failure to accomplish a timely rollover was caused by her medical_condition which impaired her ability to manage her financial affairs therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b on date and contribution of amount into ira d on date provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution of amount amount will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of any amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representatives pursuant to a power_of_attorney on file in this office lf you wish to inquire about this ruling please contact xxxxxxxxxx id xxxxxxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t1 sincerely culler watkins carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
